Citation Nr: 0828019	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-03 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from June 1971 until September 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate the veteran 
engaged in combat with the enemy and further fails to verify 
any of the veteran's claimed in-service stressors.

2.  The evidence of record does not contain a diagnosis of 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

        A. 	Notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 letter that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, there is no letter 
in the claims file explicitly notifying the veteran of the 
laws pertaining to disability evaluations or effective dates.  
However, the Board finds that any defect in the notice 
provided to the veteran was harmless.  The veteran in this 
case sent numerous correspondences to VA regarding his intent 
to produce additional documents to support his claim, 
demonstrating that he was aware of what kind of evidence was 
needed.  Further, there is no indication that, at this time, 
the veteran is claiming additional evidence exists that would 
support his claim.  Further, because the instant decision 
denies the veteran's service connection claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).
        
        B. 	Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and 
service records, and the veteran submitted private treatment 
records.  The RO made attempts to obtain documents supporting 
the veteran's statements regarding events that occurred while 
in service, but USASCURR was unable to locate such records.      

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II. 	Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In this case, the DD Form 214 lists the veteran's specialties 
as wideband communications equipment technician and security 
police supervisor.  That form also shows the veteran received 
an Air Force Overseas Long Tour Ribbon and an Air Force 
Overseas Short Tour Ribbon.  Additionally, there are a number 
of AF Form 910 performance reports contained in the claims 
file.  These forms describe in detail the duties performed by 
the veteran as an equipment technician and security officer.  
None of these descriptions indicate that the veteran was 
engaged in combat with the enemy.  Additionally, there is no 
other documentation in the evidence of record providing 
affirmative indication of combat service.  Thus, the 
veteran's statement as to the occurrence of in-service 
stressors must be corroborated by independent evidence, 
rather than simply his own statements.  

Here, the veteran describes a number of in-service stressors 
in a statement dated in November 2003.  First, he states that 
he was stationed in Vietnam and provided airplane security 
during missions to retrieve bodies from the ground.  He 
states they would land for no more than 15 to 20 minutes at a 
time, but that they were fired upon in that short period of 
time.  He would also return fire.  He participated in 
approximately 5 of these "body snatching" missions.  Third, 
presumably while stationed at Vietnam, the veteran was 
assigned the task of guarding equipment on base.  There were 
"gangs" in the area who tried to steal the equipment, and 
on one occasion, he was at shot by a member of the gang and 
subsequently spent some time in the hospital, in what he 
believes was an incident of poisoning.  Fourth, while 
guarding the base in Vietnam, the veteran shot at people 
trying to infiltrate the base, and he also witnessed people 
die, including a pilot who crash-landed, and a van full of 
servicemen trying to provide maintenance to a downed plane.  
Fifth, the veteran was stationed in Germany, assigned to 
provide defense against a German terrorist gang called the 
Bieder-Meinhoff gang.  Finally, the veteran reports being 
called a "baby-killer" by a new lieutenant due to his 
service in Vietnam.   

In an effort to verify the veteran's stressors, the RO sent a 
letter to the U.S. Armed Forces Center for Unit Records 
Research (USASCURR) in March 2004 requesting documentation of 
the claimed in-service events.  USASCURR responded in a 
letter dated in January 2005 that they were unable to locate 
any documentation verifying the veteran's statements.  
USASCURR suggested the RO contact personnel headquarters for 
additional information regarding the veteran's stations and 
assignments, which the RO did on two separate occasions.  The 
August 2005 rating decision indicates that the RO never 
received a response from personnel headquarters.  In sum, 
although the RO made all reasonable attempts to assist the 
veteran in obtaining records to substantiate his claim, no 
evidence was produced corroborating the veteran's statements 
as to in-service stressors.  Thus, the requirement of 
establishing an in-service stressor to substantiate a PTSD 
service connection has not been met.  

Based on the foregoing, the claim of entitlement to service 
connection fails due to the absence of a verified stressor.  
Additionally, the claim further fails because the record does 
not establish a diagnosis of PTSD made in accordance with 38 
C.F.R. § 4.125(a).  A PTSD assessment was completed in 
December 2003.  However, the results are not contained in the 
evidence of record, nor is there any indication that the 
veteran was formally diagnosed with PTSD.  

The Board acknowledges the December 2003 lay statement 
provided by the veteran's wife, which indicates that the 
veteran has experienced reoccurring nightmares that have been 
physically acted out. While competent to report her 
recollections as to the veteran's violent nighttime episodes, 
the veteran's wife has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to a medical diagnosis. As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Finally, the Board acknowledges the veteran's own belief that 
he has a diagnosis of PTSD that was incurred during active 
service.  However, he also has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to a medical diagnosis. See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 5-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


